DETAILED ACTION
This office action is in response to an application filed 6/19/2019 wherein claims 1-7 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0081163) (hereinafter Lin) in view of Schmidt (US 2011/0221879).

In regard to claim 1, Lin discloses a scanner [¶0019; endoscope imager 300] comprising: 
	a casing [¶0028; endoscope enclosure 408] having an opening [Fig.4, ¶0030;  viewing port 408A]; 
	a light source disposed in the casing [Fig.4, ¶0033; illumination unit 330]; 
	a reflection plate obliquely disposed in the casing corresponding to the opening for reflecting light of the light source [Fig.4, ¶0035; specularly reflective surface 340S] to an object to be scanned through the opening [Fig.4, ¶0031; illumination of side object 490 by illumination 430L, light 490L propagates from side object 490, enters side viewing port 408A, and reflects off of surface 340S toward camera module 320]; 
	a receiver disposed in the casing and located at a side of the light source [¶0029; camera module 320. Fig.4; camera (320) disposed next to illumination unit (330)], a projection optical axis of the light source forming a first oblique angle with a receiving optical axis of the receiver [Fig.4; illumination light with illumination axis at an angle (332X) relative to the camera's receiving axis. ¶0021; Illumination 330L propagates at an angle 332 with respect to optical axis 322X, and direction 330D has a direction component 330D(1) parallel to optical axis 322X. Angle 332], the receiver having a receiving angle range [Fig.4; range of light (490L) entering the camera (320)] for receiving light after being incident to the object to be scanned and then reflected to the receiver by the reflection plate [¶0031-¶0032; illumination 430L reflects off of a first sub-surface 441 oriented at an angle θ1 with respect to optical axis 442X, where the value of angle θ1 maximizes the amount of illumination 430L that exits side viewing port 408A. Light 490L reflects off of a second sub-surface 442 oriented at an angle θ2≠θ1 with respect to optical axis 442X, wherein the value angle θ2 maximizes the amount of reflected light 490L that reaches camera module 320 and/or ensures a desired viewing direction for camera 320 through side viewing port 408A. ¶0007; deflecting light propagating from the scene and entering the endoscope enclosure through the side viewing port such that it is incident on a camera within the endoscope enclosure. Fig.4; light is reflected by the object (490), is directed to the reflective surface (340S) and is incident on the camera (320)]. 
	Lin does not explicitly disclose an intraoral scanner, a transparent plate disposed between the light source and the reflection plate or covering the opening, the projection optical axis forming a second oblique angle with a norm of the transparent plate to make a reflection angle range of light reflected by the transparent plate fall outside the receiving angle range. However Schmidt discloses, 
	an intraoral scanner [¶0058; dental camera shown is suitable for intraoral applications for the purpose of imaging intraoral structures such as a tooth] 
	a receiver disposed in the casing and located at a side of the light source [Fig.1; image sensor (7) in the housing (2) to the side of the light source (3). ¶0058; a camera housing 2 including a light source 3, an objective 4, a first deflecting mirror 5, a second deflecting mirror 6, and an image sensor 7], a projection optical axis of the light source forming a first oblique angle with a receiving optical axis of the receiver [Fig.2; monitoring beam (12) angled with respect to illuminating beam (11)], the receiver having a receiving angle range for receiving light [¶0059; telecentric diaphragm 13 is disposed between the second deflecting mirror 6 and the image sensor 7 in the focal plane of the objective 4 so that only the beams traveling through the focal point of the objective 4 are allowed to pass through the telecentric plane] after being incident to the object to be scanned and then reflected to the receiver by the reflection plate [¶0058; light source 3 emits an illuminating beam 11 that is focused by the lenses 9 and 10 within the objective 4, deflected by the first deflecting mirror 5 onto the object to be measured 8, and reflected by the object 8 to be measured to form a monitoring beam 12]; and 
	a transparent plate [¶0058; lenses 9 and 10 form a so-called field lens 4. ¶0067;  object-side surface 9″ of the first lens 9, a light-source-side surface 10′, and an object-side surface 10″ of the second lens 10 are likewise arranged] disposed between the light source and the reflection plate or covering the opening [Fig.1; field lens (4) containing lenses with flat surfaces (9, 10) located between the deflecting mirror (5) and the light source (3)], the projection optical axis forming a second oblique angle with a norm of the transparent plate [Fig.1; illumination beam (11) is at an angle relative to a normal of the flat surfaces of the lenses. ¶0074; angles α and β of the tilt of the lenses 9, 10 relative to the illuminating beam 11] to make a reflection angle range of light reflected by the transparent plate fall outside the receiving angle range [¶0011; lenses are tilted such that reflected beams are reflected by both surfaces of each lens, namely a first surface facing the light source and a second surface remote from the light source, in a direction extending away from the optical path of the monitoring beam... The reflected beams thus do not, in particular, impinge on the image sensor. ¶0065; first lens 9 disposed on the light-source side is tilted by an angle a relatively to the illuminating beam 11 to such an extent that a reflected beam 17 coming from that surface 9′ of the first lens 9 that is disposed on the light-source side is reflected in a direction extending away from the optical path of the monitoring beam 12 so that there is no disturbing reflex effect on the image sensor caused by superimposition of the reflected beam 17 on the monitoring beam 12. ¶0070; lenses 9, 10, 20, and 21 are tilted such that the reflected beam 17.1 from the light-source side surface 9′, the reflected beam 17.2 from the object-side surface 9″, the reflected beam 17.3 from the light-source side surface 10′, the reflected beam 17.4 from the object-side surface 10″, the reflected beam 17.5 from the light-source side surface 20′, the reflected beam 17.6 from the object-side surface 20″, the reflected beam 17.7 from the light-source side surface 21′, and the reflected beam 17.8 from the object-side surface 21″ are deflected in a direction extending away from the aperture 13.1 of the telecentric diaphragm 13 and thus do not pass to the image sensor 7].
	Specifically, as noted above and throughout the reference as a whole, Lin discloses an endoscopic imager (scanner) for capturing images of objects. As can be seen in Fig.4, the endoscope includes a housing with a camera (receiver) and an illumination unit (light source) located therein. The camera is located to the side of the illumination unit and as can be seen in Fig.4, the illumination axis is angled relative to a camera/optical axis. A reflective surface (reflection plate) is angled within the housing and reflects light from the light source to the object and then from the object to the camera. As can be seen in Fig.4, there is a range of light received by the camera. However, Lin does not explicitly disclose that the endoscope is for intraoral applications. Additionally Lin does not disclose the claimed transparent plate.
	Schmidt, like Lin, discloses an imager for capturing images of objects. The imager of Schmidt is an intraoral imager specifically. Schmidt includes a camera and light source next to each other as well as a mirror for reflecting light source light to the object and then reflecting light reflected by the object back to the camera (again, like Lin). Additionally, as noted above Schmidt discloses that elongated lenses with flat surfaces (and thus can be considered "plates") are between the light source and the mirror. As can be 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the scanner disclosed by Lin with the intraoral scanner as disclosed by Schmidt to allow imaging of teeth for dental applications [Schmidt ¶0011]. It additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the scanner disclosed by Lin with the transparent lenses disclosed by Schmidt in order to provide a low cost way to prevent internally reflected beams from impinging on an image sensor, thus reducing image interference [Schmidt ¶0002-¶0011, ¶0017-¶0018, ¶0065-¶0067, ¶0072-¶0074]. As disclosed by Schmidt, unwanted reflections may undesirably enter image sensors and surface coatings that reduce specular reflections can be costly. Thus by providing the lens surfaces in the disclosed manner internal reflections are prevented from entering the imager in a low-cost manner. 
 
In regard to claim 2, Lin in view of Schmidt discloses the intraoral scanner of claim 1. Lin in view of Schmidt further discloses, 
	wherein the transparent plate has a light entrance surface and a light exit surface, and the light entrance surface is parallel to the light exit surface [Schmidt Fig.1, Fig.2; lenses (9, 10) each with an entrance surface that parallels an exit surface], and has the norm to form the second oblique angle with the projection optical axis [Schmidt Fig.1; lens norms (9", 10') at an oblique angle with the illumination beam (11)].
	The examiner notes that one of ordinary skill would readily appreciate that at the very center of the lens, the light exit surface would be parallel to the light entrance surface. As can additionally be seen in Fig.2, the lenses may have generally parallel entrance and exit surfaces. See claim 1 for motivation to combine. 

In regard to claim 4, Lin in view of Schmidt discloses the intraoral scanner of claim 1. Lin in view of Schmidt further discloses, 
	wherein the transparent plate has a light entrance surface and a light exit surface, the light entrance surface is perpendicular to the projection optical axis [Schmidt Fig.3; first lens (9) has entrance surface and exit surface wherein the entrance surface is perpendicular to the illumination beam (11)], the light exit surface is tilted outwardly relative to the light entrance surface by the second oblique angle [Schmidt Fig.1, Fig.3; outer regions of the lenses are tilted relative to the entrance by an angle], and the light exit surface has the norm to form the second oblique angle with the projection optical axis [Schmidt Fig.1, Fig.3; lens norms (9", 10') at an oblique angle with the illumination beam (11)].
	See claim 1 for motivation to combine. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0081163) (hereinafter Lin) in view of Schmidt (US 2011/0221879) in view of Liang et al. (US 2008/0063998) (hereinafter Liang).

In regard to claim 6, Lin in view of Schmidt discloses the intraoral scanner of claim 1. Neither Lin nor Schmidt explicitly disclose, wherein the transparent plate comprises a polarizer and is disposed between the light source and the reflection plate. However Liang discloses, 
	wherein the transparent plate comprises a polarizer and is disposed between the light source and the reflection plate [Fig.12B; polarizers (42a, 42b) between the light sources (12a, 12b) and the beamsplitter (18). ¶0107]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the scanner disclosed by Lin in view of Schmidt with the polarizer as disclosed by Liang in order to improve image quality and obtain high contrast images [Liang ¶0100-¶0107]. As noted by Liang, "employment of polarized illumination is particularly advantaged for obtaining the reflectance image data and is also advantaged when obtaining the fluorescence image data, increasing image contrast and minimizing the effects of specular reflection". 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0081163) (hereinafter Lin) in view of Schmidt (US 2011/0221879) in view of Yamamoto (US 2010/0268033).

In regard to claim 7, Lin in view of Schmidt discloses the intraoral scanner of claim 1. Neither Lin nor Schmidt explicitly disclose, wherein the transparent plate is a transparent protection sheet covering the opening. However Yamamoto discloses,
	wherein the transparent plate is a transparent protection sheet covering the opening [Fig.2; transparent cover (30) covering an opening in the body (28). ¶0027; body 28 is constituted of a cylindrical section 28 a positioned in the middle of the capsule body 28 along a longitudinal direction and dome-shaped end sections 28 b disposed on both ends of the cylindrical section 28 a... a transparent or transparent cover 30].
	Yamamoto discloses a similar goal as Schmidt, of preventing internal reflections due to projection light from reaching an image sensor. As can be seen in Fig.2, for example, a transparent cover (plate) (30) can be positioned covering an opening of an endoscope/scanner housing wherein when light from the light source (33) is internally reflected by the transparent cover, the light is directed in an angled direction such that the light does not enter the image sensor (37). Thus the transparent cover of Yamamoto performs the functions of the transparent plate of claim 1 and additionally discloses that the transparent cover is covering an opening of the housing. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the scanner disclosed by Lin in view of Schmidt with the transparent cover over the opening as disclosed by Yamamoto in order to prevent occurrence of ghost in flare without high cost and without requiring an increase in size of the scanner [Yamamoto ¶0007-¶0009, ¶0032-¶0037]. As disclosed by Yamamoto, using a transparent cover to mitigate internal reflections allows for a scanner to capture images while maintaining a small size and low cost. 

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita (US 2021/0068633) – Discloses an oblique-viewing endoscope having an optical path deflecting prism which does not allow a ghost, a flare, and a vignetting of a light beam even in an endoscope [Abstract, ¶0106, ¶0123-¶0124]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 15, 2022